Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered October 15, 2007 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, denied respondent’s request for post-termination visitation between respondent and Ronnie P
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Ronnie E ([appeal No. 1] 63 AD3d 1527 [2009]). Present—Martoche, J.P, Smith, Centra, Fahey and Pine, JJ.